 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                SOUTHERN DISTRICT COURT OF CALIFORNIA
10

11
     United States of America,                   Case No. 19-mj-11393-RBM-AJB
12
               Plaintiff,
13                                               Order Staying Proceedings
          v.
14
     Dalia Barranco-Gomez,
15
               Defendant.
16

17

18         On joint motion of the parties, and with good cause shown, further proceedings
19 in this case are stayed pending a Ninth Circuit decision in United States v. Chavez-Diaz,

20 Ninth Circuit Case No. 18-50391, or until further order of the Court.

21

22
     IT IS SO ORDERED.

23 Dated: November 26, 2019

24

25

26

27

28
